                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION


RICHARD W. BECK,                                     )
                                                     )
                        Plaintiff,                   )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 4:18-CV-62-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court adopts the conclusions in the
M&R [D.E. 42]. In sum, the court GRANTS plaintiff's motion for judgment on the pleadings
[D.E. 36], DENIES defendant's motion for judgment on the pleadings [D.E. 38], and REMANDS
the action to the Commissioner under 42 U.S.C. § 40S(g).



This Judgment Filed and Entered on July 29, 2019, and Copies To:
Derrick Kyle Arrowood                                (via CM/ECF electronic notification)
Gabriel R. Deadwyler                                 (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
July 29, 2019                         (By) /s/ Nicole Sellers
                                              Deputy Clerk
